                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                          1:20-cv-00360-MR

RODNEY E. JONES,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                             ORDER
                                 )
NCDAC OFFICIALS, et al.,         )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s letter. [Doc. 25].

      Pro se Plaintiff Rodney E. Jones (“Plaintiff”), a prisoner of the State of

North Carolina currently incarcerated at Alexander Correctional Institution,

filed this action on November 4, 2020. [Doc. 1; see Doc. 5]. The Court

dismissed Plaintiff’s case without prejudice on February 2, 2021 for the

reasons stated in that Order.1 [Doc. 15]. On May 13, 2021, Plaintiff filed an

uncaptioned letter, which was filed under seal in this action. [Doc. 25]. In

this letter, which is improperly directed to the Clerk, this Court, and the United

States Attorney [see Doc. 3 at ¶¶ 4-5], Plaintiff requested the “NCDPS

Prisons to place [him] at the PCON Unit, to prevent irreparable harm or


1In short, Plaintiff appeared to seek habeas relief and relief under 42 U.S.C. § 1983. [See
Doc. 15].
death.” [Id. at 2]. Because the substance of the letter is wholly unrelated to

the substance of this dismissed action, the Court delayed in addressing the

letter in the event Plaintiff promptly filed a new action to which a motion for

preliminary injunctive relief might attach. No such action has been filed. As

such, to the extent Plaintiff seeks an order granting injunctive relief in his

letter, the Court will deny this motion. The Court is without authority to grant

Plaintiff the relief he seeks under the facts and circumstances here.

                                   ORDER

      IT IS THEREFORE ORDERED that Plaintiff’s motion [Doc. 25] is

DENIED.

      IT IS SO ORDERED.              Signed: June 18, 2021




                                       2
